DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/748,442, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application fails to provide support for each specific phased array in the set of arrays being configured to measure times-of-flight of ultrasound signals that travel to the specific phased array from each of at least three transducers in the set of transducers, and the apparatus comprising one or more computers that are programmed to calculate a set of three-dimensional (3D) positions of the set of phased arrays computed based on the time-of-flight for the specific phased array, etc..  As such, the effective filing date of the claimed invention is considered to be 10/21/19, which is the filing date of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle et al. (US Pub No. 2021/0282748) in view of Gervais (US Pub No. 2005/0245826).
With regards to claim 14, Stehle et al. disclose an apparatus comprising:
(a) an elastomeric substrate (121) adapted to touch skin of a body part (paragraphs [0043]-[0045], referring to the mounting region (121) which is flexible and may comprise an elastomer; note that the ultrasound transducer array (100) may be implemented as a “flexible mat” for conforming to the surface of the subject, and thus adapted to touch skin of a body part; paragraph [0049], referring to the transducer cells or tiles (130) being integrated into a flexible material of a garment, wherein the array (100), as depicted in Fig. 1, etc., may be included in the garment; Figures 1-3, 8);
(b) a set of arrays (130) that are embedded in the substrate (paragraph [0041], referring to each ultrasound transducer cell (130) comprising a plurality of ultrasound transducer elements (i.e. array of transducer elements); paragraphs [0043]-[0045], [0049], referring to integrating the ultrasound transducer array (100) in a garment (therefore embedded in the garment) and/or, as seen in Figures 1-2, the ultrasound transducer cells (130) are embedded in the mounting region (121); Figure 8);
	(c) a set of transducers (i.e. selected ultrasound transducer cells (130a, 130b, etc., “all ultrasound transducer cells 130 to be operated in a transmission mode)) that are selected to transmit distinguishable ultrasound signals) that are also embedded in the substrate (paragraphs [0043]-[0045], [0049], referring to the ultrasound transducer cells being integrated/embedded in the garment/mounting region (121); paragraphs [0053]-[0056], referring to the ultrasound transducer cells (i.e. 130a, 103b) which are caused to transmit ultrasound signals which are received by the remaining ultrasound transducer cells; note that, as disclosed in paragraph [0056], the number of target ultrasound transducer cells that are operated in transmission mode may be a number that is smaller than the total number of ultrasound transducer cells (130) in the ultrasound transducer array (100); Figures 4-5, 8); and
	(d) one or more computers (140, 22) (paragraph [0051], referring to the controller (140); paragraph [0076], referring to the signal processor (22)); and
	(e ) a control module (12, 18, 140) (paragraph [0051], referring to the controller (140); paragraph [0074], referring to the micro beamformer (12) and the transducer controller (18));
wherein
	(i) the control module (12, 18, 140) is configured to generate signals causing individual arrays of the set of arrays to transmit an ultrasound beam and steer the beam such that the beam sweeps through a volume and occupies different parts of the volume at different times, while the substrate touches skin of a body part (paragraph [0041], referring to each transducer cell (130) comprising a plurality of ultrasound transducer elements (i.e. array), which for example may be arranged on an ultrasound transducer tile; paragraphs [0053]-[0054], referring to the controller (140) controlling transducer cells to transmits ultrasound signals; paragraph [0064], [0071], [0074], referring to the capturing of an ultrasound image (i.e. 3D image) of the body region to be imaged, wherein the ultrasound transducer array (100) is controlled for the generation of ultrasound waves and reception of ultrasound echoes for diagnostic imaging purposes; paragraph [0074], referring to the micro beamformer (12) and transducer controller (18)  which can control transmission and reception of signals by the ultrasound transducer cells and referring to one of the functions controlled by the transducer controller (18) is the direction in which beams are steered and focused, wherein the beams may be stared at different angles for a wider field of view, and thus the beams are capable of being steered to sweep through a volume and occupying different parts of the volume at different times; Figure 10), 
	(ii) each specific array in the set of arrays is configured to measure times-of-flight of ultrasound signals that travel to the specific array from each of at least three transducers in the set of transducers (paragraphs [0053]-[0057], referring to the ultrasound transducer cells (130) which are in a listening (receiving) mode (i.e. “set of arrays”) which listen/receive the ultrasound signals transmitted by the ultrasound transducer cells (i.e. 130a, 103b; “transducers”) selected to transmit ultrasound signals, wherein time-of-flight information is obtained; Figures 4-5, wherein, as depicted in Figures 4-5, each specific array (130) would receive signals from each of at least three transducers in the set of transducers (i.e. 130a, 130b, and additional transducer cells selected for transmitting)), and
	(iii) the one or more computers are programmed; 
	(A) to calculate a set of 3D positions of the set of phased arrays, in such a way that, for each specific array in the set of arrays, 3D position of the specific phased array is computed based on the times-of-flight for the specific phased array (paragraph [0010], referring to ultrasound transducer tiles of flexible ultrasound transducer arrays having several degrees of freedom in the X, Y and Z planes, wherein the actual orientation (relative positions) of each transducer tile must be known (i.e. the images generated with the respective tiles must be spatially registered); paragraphs [0056]-[0057], referring to registering the relative position/orientation information of the respective ultrasound transducer cells and referring to calculating the position and/or orientation of the transducer cell from the time-of-flight information, wherein a global shape can be estimated based on the position/orientation of the transducer cells, which would thus provide a 3D position of the set of transducer arrays (130); paragraph [0076]-[0079], referring to registering the individual images produced with the separate ultrasound transducer cells and referring to arranging the echo signals in the spatial relationship from which they were received and arranging the signals into a 3D image, which requires 3D positions of the cells), and
	(B) to calculate an image (i.e. 3D image) of a tissue in the body part, based on images generated by the individual arrays of the set of arrays and on the set of 3D positions of the set of arrays (paragraph [0010], referring to ultrasound transducer tiles of flexible ultrasound transducer arrays having several degrees of freedom in the X, Y and Z planes, wherein the actual orientation (relative positions) of each transducer tile must be known (i.e. the images generated with the respective tiles must be spatially registered); paragraphs [0056]-[0057], referring to registering the relative position/orientation information of the respective ultrasound transducer cells and referring to calculating the position and/or orientation of the transducer cell from the time-of-flight information, wherein a global shape can be estimated based on the position/orientation of the transducer cells, wherein the position/orientation information therefore provides the spatial relationship required for registering images from each cell to create a 3D image; paragraph [0076]-[0079], referring to registering the individual images produced with the separate ultrasound transducer cells and referring to arranging the echo signals in the spatial relationship from which they were received and arranging the signals into a 3D image, which requires 3D positions of the cells).
	However, Stehle et al. do not specifically disclose that the arrays are “phased” arrays, wherein steering of the beam is to generate a three-dimensional (3D) image of a local area of a tissue in the body part, the local area associated with the individual phased array and wherein the calculated image of a tissue in the body part is specifically based on “3D” images generated by the individual phased arrays of the set of phased arrays.
	Gervais discloses an ultrasonic probe that comprises a large number of parallel piezoelectric transducer elements that have been arranged in order to produce a 3-D or 4-D data block, such as by using a matrix of phased array probe elements which produce a small field of view 3-D by using “beam steering” wherein the ultrasound beam is electronically steered rapidly back and forth (Abstract; paragraph [0049], note that the “matrix of phased array probe elements” would encompass a set of phased arrays).  Multiple such phased array probe elements each produce a small 3D data block which is then assembled by software into a larger data block (paragraphs [0050]-[0051], note that a small 3D data block (i.e. 3D image of a local area) is associated with each individual phased array).  This engineering innovation allows a correlation of multi-planar 3-D ultrasound images and standard mammography images, thus improving diagnosis/treatment of breast cancer, and further allows for a greatly improved and facilitated 3D reconstruction of the tissues being imaged (paragraphs [0037], [0051]).  
	Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have the arrays of Stehle et al. be “phased” arrays, wherein steering of the beam is to generate a three-dimensional (3D) image of a local area of a tissue in the body part, the local area associated with the individual phased array and wherein the calculated image of a tissue in the body part is specifically based on “3D” images generated by the individual phased arrays of the set of phased arrays, as taught by Gervais, in order to provide a greatly improved and facilitated 3D reconstruction of the tissues being imaged, thus improving diagnosis/treatment of breast cancer (paragraphs [0037, [0051]).  
	With regards to claim 15, Stehle et al. disclose that the image of tissue is a 3D image of a volume of the tissue (paragraphs [0079]-[0080], referring to the images being 3D images).
	With regards to claim 16, Stehle et al. disclose that each of the phased arrays is an array of piezoelectric ultrasound transducers (paragraph [0041], referring to the ultrasound transducer elements being implemented by piezoelectric ceramic material, etc.).
	With regards to claim 17, Stehle et al. disclose that the substrate is configured to adhere to the skin due to Van der Waals forces (paragraph [0047], referring to the lip sealing a space in between the mounting region (121) and the part of the subject’s body (50) opposite the mounting region (121), such as by establishing an underpressure in the space (110), note that no gel or adhesive is used to seal/adhere the skin surface to the substrate (121), and therefore Van der Waals forces are inherently establishing the adherence/sealing of the device to the skin).
	With regards to claim 19, Stehle et al. disclose that, for each given phased array (130) in the set of arrays, a layer of material (i.e. 137 and 139) is located between, and physically touches, both the substrate (121) and the given phased array (130) (paragraph [0044]-[0045]; Figure 1); (b) partially surrounds the given phased array (see Figure 1, portion (139) partially surrounds the array (130) in that it covers a surface of the array); and (c) has a Young’s modulus that is greater than or equal to 60 kilopascals and less than or equal to 2 gigapascals (paragraph [0045], referring to the support member (i.e. 137 and 139) being made of a “rubber-like” material, wherein rubber is known in the art to have a Young’s modulus of 0.01-0.1 GPa, wherein 0.1 GPa is equivalent to 100,000 kPA, and thus a “rubber-like” material would have a Young’s Modulus greater than 60kPA and less than 2GPa).
	With regards to claim 20, Stehle et al. disclose that the set of transducers are arranged in an annular spatial pattern (see Figures 2, 4 and 8, wherein the transducers are arranged forming an annular/ring-shaped pattern in at least one dimension).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle et al. in view of Gervais as applied to claim 14 above, and further in view of Eibl et al. (US Pub No. 2020/0022670).
With regards to claim 18, as discussed above, the above combined references meet the limitations of claim 14.  Further, Gervais discloses that each specific array in the set of phased arrays (a) includes piezoelectric ultrasound transducers (paragraphs [0031], [0049]).
However, the above combined references do not specifically disclose that each specific array, in the set of phased arrays (b) also includes a conductive component and (c) is electrically connected to a first set of electrodes and a second set of electrodes in such a way that (i) the first set of electrodes physically touches a first surface, which first surface is the top surface of the transducers in the specific array, (ii) the second set of electrodes physically touches a second surface, which second surface is the top surface of the conductive component, which conductive component extends from the second surface down a side of the specific array and under the specific array and physically touches the bottom side of the specific array, and (iii) the first and second surfaces are at equal vertical heights relative to the specific array.  
Eibl et al. disclose an ultrasound patch that provides an improved transducer design and includes one or more transmit and receive piezoelectric transducer elements, wherein, instead of having to physically orient the transducer elements at an angle to steer the beam as desired, a flexible phased array transducer can be used instead (Abstract; paragraph [0034], [0075]).  Eibl et al. further disclose that each specific array, in the set of phased arrays: (a) includes piezoelectric ultrasound transducers (paragraph [0076], referring to the phased array transducer being manufactured from piezoelectric material); (b) also includes a conductive component (paragraph [0038], referring to the metal foil or other conductor which electrically connects the traces on the printed circuit board to the electrodes on the transducer elements), and (c) is electrically connected to a first set of electrodes (paragraph [0038], referring to the conductive electrodes on the top of the transducer elements) and a second set of electrodes (paragraph [0038], i.e. conductive traces on the printed circuit board; Figures 1-2) in such a way that (i) the first set of electrodes physically touches a first surface, which first surface is the top surface of the transducers in the specific array (paragraph [0038], referring to the electrodes on the top surfaces (i.e. “first surface”) of the transducer elements), (i1) the second set of electrodes physically touches a second surface, which second surface is the top surface of the conductive component, which conductive component extends from the second surface down a side of the specific array and under the specific array and physically touches the bottom side of the specific array (paragraph [0038], referring to the metal foil/”other conductor” being used to electrically connect the traces (i.e. second set of wires) on the printed circuit board to the electrodes on the transducer elements, which would include the electrodes on the bottom of the transducer, and therefore the metal foil (i.e. conductive component) would extend from the second surface (i.e. top surface of printed circuit board where traces are) down a side of the specific array and under the specific array (i.e. location of bottom electrodes of transducer) and physically touches the bottom side of the specific array; Figures 1-2), and (iii) the first and second surfaces are at equal vertical heights relative to the specific array (see Figures 1-2, note that the first surface corresponds to the top surface of the transducer (40a) which is at a height equal to the height of the second surface (i.e. metal foil surface is at the top of the printed circuit board (20) where the traces are)).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have each specific array, in the set of phased arrays of the above combined references (b) also include a conductive component and (c) is electrically connected to a first set of electrodes and a second set of electrodes in such a way that (i) the first set of electrodes physically touches a first surface, which first surface is the top surface of the transducers in the specific array, (ii) the second set of electrodes physically touches a second surface, which second surface is the top surface of the conductive component, which conductive component extends from the second surface down a side of the specific array and under the specific array and physically touches the bottom side of the specific array, and (iii) the first and second surfaces are at equal vertical heights relative to the specific array, as taught by Eibl et al., in order to provide an improved transducer design (paragraph [0034]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Gervais has been introduced to teach steering the beam of individual phased arrays to generate a 3D image of a local area of a tissue in the body part, the local area associated with the individual phased array, etc..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Varghese et al. (US Pub No. 2005/0165309) disclose area array transducers providing cone beams that may be phased to sweep through angles over three dimensions to acquire the necessary data (paragraphs [0040], [0060]).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793